Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 02/15/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 as being anticipated by CN 102329011 (‘011) have been fully considered and are persuasive for the reason that the claim is not anticipated because of ‘011 teaching composition comprising HEDP. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Claim 1 is now rejected under 3 separate rejections: under 35 USC 102(a)(1) as being anticipated by US 4640793 (Persinski); under 35 USC 103(a) as being obvious over ‘011; and under 35 USC 103(a) as being obvious over ‘011, in view of US 5078891 (Sherwood).
With regards to rejection of claim 1, applicant argued that the composition of ‘011 requires HEDP and [0016] discloses that HEDP has a synergistic effect in the composition so one of ordinary skill in the art would not reasonably expect effectiveness Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), the board held that omission of an element and its function is obvious if the function of the element is not desired. Removing HEDP from the composition would have been obvious if calcium carbonate resistance is not desired. With regards to “synergistic effect”, the same rationale applies as omission of an element and its function is obvious if the function of the element is not desired. If inhibition of calcium carbonate scale is not desired, it would have been obvious to not desire a greater inhibition of calcium carbonate enhanced by the “synergistic effect”.
Applicant further argued that “the claimed subject matter constitutes unexpected results over cited prior art. Examples 1-5 of the present invention show superior scale inhibition and dispersion performance when compared to treating with AA/AMPS copolymer (comparative example 3). Applicant’s argument has been considered. However, fig. 1 is not indicative of comparison between the composition of ‘011 and the instant invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4640793 (hereinafter referred as “Persinski”).
Regarding claims 1, 2, 14, 17 and 18, Persinski teaches a composition comprising a first component comprising a polymer, wherein the polymer comprises a monomer selected from the group consisting of acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid, a salt of acrylic acid, a salt of methacrylic acid, a salt of maleic acid, a salt of fumaric acid, a salt of itaconic acid, and any combination thereof; and a second component comprising a copolymer, wherein the copolymer comprises a sulfonate monomer and at least one of acrylic acid or a salt of acrylic acid, wherein the composition does not include 1-hydroxyethylidene-1,1-diphosphonic acid (example 4, example 12, example 20, example 23, example 102).
Example 4: first component (component B – PMA) and second component (component A – AA/AMPS)
Example 12: first component (component B – PAA) and second component (component A – AA/AMPS)
Example 20: first component (component B – PMA) and second component (component A – AA/AMPS)

Example 102: first component (component B – AA/DMDAAC/AM) and second component (component A – AA/AMPS)
Regarding claim 3, Persinski teaches limitations of claim 1 as set forth above. Persinski further teaches that the first component comprises from about 30 weight % to about 80 weight % of acrylic acid or a salt of acrylic acid. Example 102 indicates that AA is 35% in the first component (component B).
Regarding claim 4, Persinski teaches limitations of claim 1 as set forth above. Persinski further teaches that the second component comprises from about 30 weight % to about 80 weight % of acrylic acid or a salt of acrylic acid and about 10 weight % to about 60 weight % of the sulfonate monomer. Examples 4, 12, 20, 23 and 102 teaches that AA/AMPS ratio is 60/40.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Persinski, in view of US 6645428 (hereinafter referred as “Morris”).
Regarding claim 5, Persinski teaches limitations of claim 1 as set forth above. Persinski does not teach that the second component comprises a fluorescent monomer having the structural formula:

    PNG
    media_image1.png
    178
    264
    media_image1.png
    Greyscale
.
	Morris teaches fluorescent monomers useful for preparation of tagged treatment polymers, and that such tagged treatment polymers are useful as scale inhibitors in industrial water systems (abstract). ‘428 discloses that the fluorescent monomer comprises 

    PNG
    media_image2.png
    634
    419
    media_image2.png
    Greyscale

(see col 3/lines 1-40).
	Morris also teaches that in many industrial water systems that employ polymers as water treatment agents it may be desirable to tag or mark such polymers to facilitate monitoring thereof. By the term "monitoring" is meant herein any type of tracing or tracking to determine the location or route of the polymers, and any type of 
Persinski and Morris are analogous inventions in the art of scale inhibitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition of Persinski with teachings of Morris to include fluorescent monomer having the claimed structural formula to provide monitoring of the polymer. Selection of fluorescent monomer in the composition of ‘011 would have been an obvious matter of design choice from known fluorescent monomers as disclosed by Morris.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Persinski, in view of CN 102329011A (hereinafter referred as ‘011) and US 5078891 (hereinafter referred as “Sherwood”).
Regarding claims 6-8, Persinski teaches limitations of claim 1 as set forth above. Persinski does not teach that the composition comprises a third component, wherein the third component comprises an organophosphine compound, wherein the organophosphone compound is selected from the group consisting of 2-phosphonobutane-1,2,4- tricarboxylic acid, a salt of 2-phosphonobutane-1,2,4-tricarboxylic acid, amino trimethylene phosphonic acid, a salt of amino trimethylene phosphonic acid, polyamino polyether methylene phosphonic acid, a salt of polyamino polyether methylene phosphonic acid, a polyhydric alcohol phosphate ester, and any combination thereof, wherein an amount of the third component is in a range of about 0 to about 35 by weight % of the composition.

Sherwood teaches scale inhibitor composition comprising phosphonate for aqueous systems (abstract). Sherwood also discloses that preferred phosphonates include hydroxyethylidene diphosphonic acid (HEDP), 2-phosphonobutane-1,2,4 - tricarboxylic acid (PBSAM), hydroxypropylidene diphosphonic acid (HPDP), aminotri(methylenephosphonic acid) (AMP), hydroxybutylidene diphosphonic acid (HBDP), hydroxyisobutylidene diphosphonic acid (HIBDP), and diethylene triamo-penta (methylene phosphonic acid) (C3/L57-C4/L6). Therefore, Sherwood establishes that it is known in the art to use 2-phosphonobutane-1,2,4 - tricarboxylic acid as organophosphine additive in scale inhibitor composition.
.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Persinski, in view of US 2012/0118575 (hereinafter referred as “Griffin”).
Regarding claims 9-10, Persinski teaches limitations of claim 1 as set forth above. Persinski does not teach that the composition comprises up to about 10% by weight of a pH conditioner.
Griffing teaches a scale inhibition composition comprises one or more polymers, each polymer comprising recurring units of a first monomer and a second monomer, 
Persinski and Griffin are analogous inventions in the art of scale inhibitor compositions. It would have been obvious to one of ordinary skill in the art to modify the composition of Persinski with teachings of Griffin to include a pH conditioner in the composition to neutralize the polymer.
Selection of amount of pH conditioner would have been an obvious matter of design choice as Griffin established that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Persinski.
Regarding claim 11, Persinski teaches limitations of claim 1 as set forth above. Persinski teaches that the composition is water soluble (abstract). Whether to use the composition in solid form or as an aqueous solution would have been an obvious matter .
Claims 1-4, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102329011A (hereinafter referred as ‘011).
Regarding claims 1-2, 14, 17 and 18, ‘011 teaches a composition comprising: a first component comprising a polymer, wherein the polymer comprises a monomer selected from the group consisting of acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid, a salt of acrylic acid, a salt of methacrylic acid, a salt of maleic acid, a salt of fumaric acid, a salt of itaconic acid, and any combination thereof ([0010] discloses a copolymer of maleic acid-acrylic acid, and/or polyacrylic acid; either of these read on the limitation of the first component), wherein the polymer of the first component does not include a sulphonate monomer (the copolymer of maleic acid-acrylic acid does not comprise sulphonate monomer); and a second component comprising a copolymer, wherein the copolymer comprises a sulfonate monomer and at least one of acrylic acid or a salt of acrylic acid ([0010] discloses acrylic acid copolymer with 2-acrylamide-2-methylpropanesulfonic acid (AA-AMPS)).
‘011 discloses that the composition comprises 20-40% of hydroxyethylidene diphosphonic acid (HEDP) [0010]. ‘011 does not disclose that the composition does not comprise HEDP as claimed.
In Ex parte Wu
Regarding claims 3-4, ‘011 teaches limitations of claim 1 as set forth above. ‘011 teaches that the content of 2-acrylamide-2-methylpropanesulfonic acid in the monomer ingredient of acrylic acid and 2-acrylamide-2-methylpropanesulfonic acid copolymer is not less than 15% by weight [0011]. It is inherent and obvious that remaining part of the copolymer is acrylic acid. In example 1, ‘011 discloses that the content of 2-acrylamide-2-methylpropanesulfonic acid in the monomer ingredient of acrylic acid and 2-acrylamide-2-methylpropanesulfonic acid copolymer is 20% by weight [0024]. In example 2, ‘011 discloses that the content of 2-acrylamide-2-methylpropanesulfonic acid in the monomer ingredient of acrylic acid and 2-acrylamide-2-methylpropanesulfonic acid copolymer is 35% by weight [0028]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
Regarding claim 11, ‘011 teaches limitations of claim 1 as set forth above. ‘011 further teaches that the composition also comprises water [0010].
Regarding claim 12, ‘011 teaches limitations of claim 1 as set forth above. Examiner 1 of ‘011 indicate that the first component comprises 24 wt% (for maleic acid-
Regarding claim 13, ‘011 teaches limitations of claim 1 as set forth above. ‘011 teaches that the first component comprises 20-30% (for MA-AA) or 5-25% (for PAA) of total weight of the composition, and the second component comprises about 5-25% (AA-AMPS copolymer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘011, in view of Morris.
Regarding claim 5, ‘011 teaches limitations of claim 1 as set forth above. ‘011 does not teach that the second component comprises a fluorescent monomer having the structural formula:

    PNG
    media_image1.png
    178
    264
    media_image1.png
    Greyscale
.
	Morris teaches fluorescent monomers useful for preparation of tagged treatment polymers, and that such tagged treatment polymers are useful as scale inhibitors in industrial water systems (abstract). Morris discloses that the fluorescent monomer comprises 

    PNG
    media_image2.png
    634
    419
    media_image2.png
    Greyscale

(see col 3/lines 1-40).
	Morris also teaches that in many industrial water systems that employ polymers as water treatment agents it may be desirable to tag or mark such polymers to facilitate monitoring thereof. By the term "monitoring" is meant herein any type of tracing or tracking to determine the location or route of the polymers, and any type of 
‘011 and Morris are analogous inventions in the art of scale inhibitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition of ‘011 with teachings of Morris to include fluorescent monomer having the claimed structural formula to provide monitoring of the polymer. Selection of fluorescent monomer in the composition of ‘011 would have been an obvious matter of design choice from known fluorescent monomers as disclosed by Morris.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘011, in view of Griffin.
Regarding claims 9-10, ‘011 teaches limitations of claim 1 as set forth above. ‘011 does not teach that the composition comprises up to about 10% by weight of a pH conditioner.
Griffing teaches a scale inhibition composition comprises one or more polymers, each polymer comprising recurring units of a first monomer and a second monomer, wherein: (i) the first monomer is selected from maleic acid, maleic anhydride, fumaric acid, acrylic acid, salts thereof, or combinations thereof; and (ii) the second monomer is selected from vinyl sulfonic acid, allyl sulfonic acid, methallylsulfonic acid, salts thereof, or combinations thereof. Griffin further teaches that the polymer is nutrilized by adjusting the pH of the composition to a pH in a range of about 7 to 8.5 [0024], and further adds that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038].
‘011 and Griffin are analogous inventions in the art of scale inhibitor compositions. It would have been obvious to one of ordinary skill in the art to modify the composition of ‘011 with teachings of Griffin to include a pH conditioner in the composition to neutralize the polymer.
Selection of amount of pH conditioner would have been an obvious matter of design choice as Griffin established that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1-4, 6-8, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘011 in view of Sherwood.
Regarding claims 1-2, 6-8, 14, 17 and 18, ‘011 teaches a composition comprising: a first component comprising a polymer, wherein the polymer comprises a monomer selected from the group consisting of acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid, a salt of acrylic acid, a salt of methacrylic acid, a salt of maleic acid, a salt of fumaric acid, a salt of itaconic acid, and any combination thereof ([0010] discloses a copolymer of maleic acid-acrylic acid, and/or polyacrylic acid; either of these read on the limitation of the first component), wherein the polymer of the first component does not include a sulphonate monomer (the copolymer of maleic acid-acrylic acid does not comprise sulphonate monomer); and a second component comprising a copolymer, wherein the copolymer comprises a sulfonate monomer and at 
‘011 discloses that the composition comprises 20-40% of hydroxyethylidene diphosphonic acid (HEDP) [0010]. ‘011 does not disclose that the composition does not comprise HEDP as claimed.
Sherwood teaches scale inhibitor composition comprising phosphonate for aqueous systems (abstract). Sherwood also discloses that preferred phosphonates include hydroxyethylidene diphosphonic acid (HEDP), 2-phosphonobutane-1,2,4 - tricarboxylic acid (PBSAM), hydroxypropylidene diphosphonic acid (HPDP), aminotri(methylenephosphonic acid) (AMP), hydroxybutylidene diphosphonic acid (HBDP), hydroxyisobutylidene diphosphonic acid (HIBDP), and diethylene triamo-penta (methylene phosphonic acid) (C3/L57-C4/L6). Therefore, Sherwood establishes that it is known in the art to use 2-phosphonobutane-1,2,4 - tricarboxylic acid as organophosphine additive in scale inhibitor composition.
‘011 and Sherwood are analogous inventions in the art of scale inhibitor compositions for aqueous systems. It would have been obvious to one of ordinary skill in the art to modify the composition of ‘011 with teachings of Sherwood to provide the composition comprising a third component, wherein the third component comprises an organophosphine compound, wherein the organophosphone compound is 2-phosphonobutane-1,2,4 - tricarboxylic acid to enhance inhibition of silica deposition. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). The Supreme Court in KSR Int'l Co. v. Teleflex 
Regarding claims 3-4, ‘011 teaches limitations of claim 1 as set forth above. ‘011 teaches that the content of 2-acrylamide-2-methylpropanesulfonic acid in the monomer ingredient of acrylic acid and 2-acrylamide-2-methylpropanesulfonic acid copolymer is not less than 15% by weight [0011]. It is inherent and obvious that remaining part of the copolymer is acrylic acid. In example 1, ‘011 discloses that the content of 2-acrylamide-2-methylpropanesulfonic acid in the monomer ingredient of acrylic acid and 2-acrylamide-2-methylpropanesulfonic acid copolymer is 20% by weight [0024]. In example 2, ‘011 discloses that the content of 2-acrylamide-2-methylpropanesulfonic acid in the monomer ingredient of acrylic acid and 2-acrylamide-2-methylpropanesulfonic acid copolymer is 35% by weight [0028]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to 
Regarding claim 11, ‘011 teaches limitations of claim 1 as set forth above. ‘011 further teaches that the composition also comprises water [0010].
Regarding claim 12, ‘011 teaches limitations of claim 1 as set forth above. Examiner 1 of ‘011 indicate that the first component comprises 24 wt% (for maleic acid-acrylic acid copolymer) or 10 wt% (for polyacrylic acid) of the first component and 10 wt% of the second component. A specific example in the prior art which is within a claimed range anticipates the range. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 13, ‘011 teaches limitations of claim 1 as set forth above. ‘011 teaches that the first component comprises 20-30% (for MA-AA) or 5-25% (for PAA) of total weight of the composition, and the second component comprises about 5-25% (AA-AMPS copolymer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘011, in view of Sherwood as applied to claim 1 above, and further in view of Morris.
Regarding claim 5, modified ‘011 teaches limitations of claim 1 as set forth above. Modified ‘011 does not teach that the second component comprises a fluorescent monomer having the structural formula:

    PNG
    media_image1.png
    178
    264
    media_image1.png
    Greyscale
.
	Morris teaches fluorescent monomers useful for preparation of tagged treatment polymers, and that such tagged treatment polymers are useful as scale inhibitors in industrial water systems (abstract). Morris discloses that the fluorescent monomer comprises 

    PNG
    media_image2.png
    634
    419
    media_image2.png
    Greyscale

(see col 3/lines 1-40).
	Morris also teaches that in many industrial water systems that employ polymers as water treatment agents it may be desirable to tag or mark such polymers to facilitate monitoring thereof. By the term "monitoring" is meant herein any type of tracing or tracking to determine the location or route of the polymers, and any type of 
Modified ‘011 and Morris are analogous inventions in the art of scale inhibitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition of modified ‘011 with teachings of Morris to include fluorescent monomer having the claimed structural formula to provide monitoring of the polymer. Selection of fluorescent monomer in the composition of ‘011 would have been an obvious matter of design choice from known fluorescent monomers as disclosed by Morris.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘011, in view of Sherwood as applied to claim 1 above, and further in view of Griffin.
Regarding claims 9-10, modified ‘011 teaches limitations of claim 1 as set forth above. Modified ‘011 does not teach that the composition comprises up to about 10% by weight of a pH conditioner.
Griffing teaches a scale inhibition composition comprises one or more polymers, each polymer comprising recurring units of a first monomer and a second monomer, wherein: (i) the first monomer is selected from maleic acid, maleic anhydride, fumaric acid, acrylic acid, salts thereof, or combinations thereof; and (ii) the second monomer is selected from vinyl sulfonic acid, allyl sulfonic acid, methallylsulfonic acid, salts thereof, or combinations thereof. Griffin further teaches that the polymer is nutrilized by adjusting the pH of the composition to a pH in a range of about 7 to 8.5 [0024], and further adds 
Modified ‘011 and Griffin are analogous inventions in the art of scale inhibitor compositions. It would have been obvious to one of ordinary skill in the art to modify the composition of modified ‘011 with teachings of Griffin to include a pH conditioner in the composition to neutralize the polymer.
Selection of amount of pH conditioner would have been an obvious matter of design choice as Griffin established that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PRANAV N PATEL/Primary Examiner, Art Unit 1777